Order, Family Court, New York County (Susan R Larabee, J.), entered on or about November 9, 2012, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of possession of graffiti instruments, and placed him with the Administration for Children’s Services’ Close to Home Program for a period of 12 months, with credit for time spent in detention, unanimously affirmed, without costs.
The disposition was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Although the delinquency adjudication was based on a relatively minor offense, the court was entitled to consider appellant’s entire background, which included a serious history of violence, as well as appellant’s commission of unlawful acts while already on probation.
Appellant’s admission met all constitutional and statutory requirements. As in the comparable situation of a guilty plea entered by an adult (see People v Goldstein, 12 NY3d 295 [2009]), specific factual recitals supporting the elements of the crime are not required to support an admission of juvenile delinquency (Matter of Jermaine J., 6 AD3d 87, 91-93 [2004], lv denied 3 NY3d 606 [2004]). Appellant’s allocution neither negated any element nor cast doubt on his guilt.
*566We have considered and rejected appellant’s remaining claims. Concur — Mazzarelli, J.E, Acosta, Moskowitz, Manzanet-Daniels and Gische, JJ.